Title: To James Madison from George W. Erving, 13 June 1804
From: Erving, George W.
To: Madison, James



Private
Dear Sir
London June 13th 1804
I have duly received your public letter of April 22d to the Contents of which I pay immediate attention, & shall prepare & forward the statements which you require without loss of time. Mr Monroe has informed you of all which relates to the visit of Mr Livingston to this country: His communications upon public affairs in this quarter are so frequent & full, that as there is no difference between us in our view of these affairs, it will be unnecessary for me to trouble you with one word of comment on, nor can I add to your information respecting them.
The object of my now writing is to lay before you a proposition made to me by Mr Livingston, & which he also mentioned to Mr Monroe; he seems to have some intention of returning home during this summer or Ensuing fall, in which case he proposes that I shoud go to Paris, & receive from him the charge of our affairs, to hold till the arrival of his successor. Such an interlude woud certainly on Every account be Extremely agreeable to me, but I shoud also wish before undertaking the trust if possible to know that the President will approve of the arrangement. I am inclined to think that the Chancellor may be yet afloat as to his determination of leaving France; and if he does quit his station, it woud seem to be most obviously proper that Mr Skipwith shoud be charged with our affairs there; I can have no view upon the Subject unless from whatever cause Mr Skipwith cannot be appointed; & no wish at all interfering with what is due to a man of the amiability & integrity of whose character, of whose merits as a public officer I have the fullest conviction. The arrangements now to be made respecting the Awards, & the public monies, will Enable me to place my business here in such a state as will admit of a temporary absence, providing that I can find a proper person to Entrust with my other duties, & that Mr Livingston shoud not leave Paris before the middle of September, which will also allow time possibly sufficient for me to hear from you on the subject; perhaps too it may be necessary to have some understanding with this government, so that no jealousy may be excited, & that I may not be considered by it to have abandoned my Post by going to Paris; unless all these points can be most satisfactorily arranged (which I believe they may be) I do not contemplate quitting this place Even for a moment. I am Dear Sir—Always with sincere respect & Esteem very faithy your Obt St
George W Erving
